Citation Nr: 0217245	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  94-39 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel

INTRODUCTION

The veteran had active duty from November 1944 to December 
1945.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

In accordance with the veteran's request in the August 1993 
substantive appeal, the veteran was scheduled to testify 
before a traveling member of the Board on August 5, 1997.  
However, in an August 4, 1997 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that he wished to 
canceled the hearing.  As there is no evidence that the 
veteran and/or his representative have requested that the 
hearing be reschedule, the request for a hearing will be 
considered withdrawn and the Board will proceed with its 
review on the present record.  See 38 C.F.R. 
§ 20.704 (2002).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's nonservice-connected disabilities consist 
of residuals of a gunshot wound injury to the neck, rated as 
40 percent disabling; degenerative joint disease of the 
spine, rated as 20 percent disabling; dry eye syndrome, 
rated as 20 percent disabling; transurethral resection of 
the prostate, rated as 20 percent disabling; status post 
fracture of the left elbow, rated as 0 percent disabling; 
external hemorrhoids, rated as 0 percent disabling; left 
inguinal hernia, rated as 0 percent disabling; history of 
peptic ulcer disease, rated as 0 percent disabling; and left 
eye status postoperative pterygium, rated as 0 percent 
disabling.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is generally able to care for his daily 
personal needs without assistance from others and is able to 
protect himself from the hazards of daily living.

5.  The veteran is not substantially confined to his house 
or immediate premises as a result of physical or mental 
disability.


CONCLUSION OF LAW

The requirements for a special monthly pension based on the 
need for regular aid and attendance or housebound status are 
not met.  38 U.S.C.A. §§ 1502, 5100, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,620, 
45,629 (August. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to prove 
the claim on appeal via July 1993 and April 2002 RO letters, 
the June 1993 rating decision, the July 1993 statement of 
the case, and the October 1993, March 2002 and August 2002 
supplemental statements of the case.  Specifically, the 
appellant has been informed of the need to provide evidence 
that he is in need for aid and attendance of another person 
by showing that he currently is blind or nearly blind, a 
patient in a nursing home because of mental or physical 
incapacity, unable to care for his daily personal needs 
without assistance from others, or unable to protect himself 
from the hazards of daily living.  He has also been informed 
of the need to provide evidence that he has a single 
permanent disability rated as 100 percent disabling and (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from 
the permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems; or (2) is 
permanently housebound by reason of disability or 
disabilities.  Additionally, via the March 2002 supplemental 
statement of the case, the appellant was given specific 
information with respect to the changes in the law pursuant 
to the VCAA.  The notification requirement has therefore 
been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, in the March 2002 supplemental statement of 
the case, the veteran was notified of VA's duty to assist 
him in obtaining the evidence necessary to substantiate his 
claim.  At present, the Board finds that the record 
includes all identified relevant medical records which were 
available.  Additionally, the veteran was given the benefit 
of various VA examinations during 1992 and 2002.  Lastly, 
the veteran has presented testimony at an RO hearing in 
September 1993, and although he was scheduled for a hearing 
before a traveling member of the Board in August 1997, he 
canceled the hearing.  Thus, the duty to assist requirement 
has been satisfied as well.

In this case, in December 1976, the veteran was found to be 
unemployable by reason of his age, experience and 
disabilities, and was awarded nonservice-connected pension 
benefits.  His nonservice-connected disabilities include 
residuals of a gunshot wound injury to the neck, rated as 40 
percent disabling; degenerative joint disease of the spine, 
rated as 20 percent disabling; dry eye syndrome, rated as 20 
percent disabling; transurethral resection of the prostate, 
rated as 20 percent disabling; status post fracture of the 
left elbow, rated as 0 percent disabling; external 
hemorrhoids, rated as 0 percent disabling; left inguinal 
hernia, rated as 0 percent disabling; history of peptic 
ulcer disease, rated as 0 percent disabling; and left eye 
status postoperative pterygium, rated as 0 percent 
disabling.  At present, the veteran is seeking entitlement 
to special monthly pension based on the need for regular aid 
and attendance or housebound status.

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.351 (2002).  Generally, need 
for regular aid and attendance means helplessness or being 
so helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient 
in a nursing home because of mental or physical incapacity; 
or (3) establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  See 
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) 
(2002). 

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  38 C.F.R. § 3.352(a) (2002).

In addition, a claimant will meet the criteria for aid and 
attendance if he/she is permanently bedridden. "Bedridden" 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in 
bed.  The fact that the claimant has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence 
or cure will not suffice.  See id.

The particular personal functions which the veteran is 
unable to perform should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establishes that the veteran is so helpless as 
to need regular aid and attendance, not that there be a 
constant need.  Moreover, determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such that would require him or her to be in 
bed. They must be based on the actual requirement of 
personal assistance from others.  See id. 

Furthermore, if a veteran is entitled to pension but not in 
need of regular aid and attendance, the veteran may meet the 
criteria for special monthly pension based on housebound 
status if he or she has a single permanent disability rated 
as 100 percent disabling and (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound by reason 
of disability or disabilities.  The permanently housebound 
requirement is met when the veteran is substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area, and 
it is reasonably certain that the disability or disabilities 
and resultant confinement will continue throughout his or 
her lifetime.  See 38 C.F.R. 
§ 3.351(d) (2002).

In this case, the medical evidence includes various VA 
medical examination reports and medical records dated from 
the mid 1970s to the present, including records from the San 
Juan VA Medical Center and Dr. Capella, basically describing 
the status of the veteran's disorders and the treatment he 
has received over time for these disorders.  In this 
respect, a July 1976 VA examination report reveals the 
veteran was diagnosed with residuals of brachial plexus 
(axillary) injury status post gunshot wound, status post 
left elbow fracture, peptic ulcer disease by history, 
degenerative joint disease of the spine, benign prostatic 
hypertrophy, and external hemorrhoids.

In December 1992, the veteran underwent a VA visual 
examination which revealed his bilateral corrected near and 
distant visual acuity was 20/20 and 20/25 respectively.  
That same month, the veteran also underwent a VA aid and 
attendance examination which found he was not hospitalized, 
blind or bedridden.  At this time his complaints included 
generalized aches and pains, occasional epigastric burning, 
painful left inguinal hernia and nocturia.  However, he was 
oriented, relevant and coherent, and had good memory.  He 
was able to attend the wants of nature and to keep himself 
clean and presentable, lived alone since his wife died, and 
attended to home chores.  As well, he was able to walk 
without assistance, although he used a cane, and did not 
need an attendant.  It was the examiner's opinion that the 
veteran was not housebound or in need of aid and attendance.

In June 2002, the veteran was again examined by VA and at 
this time he underwent examinations for the joints and 
spine, and to ascertain his need for aid and attendance.  
The VA joints examination revealed the veteran complained of 
pain in various joints, and that his diagnoses included left 
shoulder osteoarthritis, residual left elbow and left wrist 
fracture with osteoarthritis, and bilateral knee 
osteoarthritis.  The use of prosthesis was excluded, but he 
was noted to need assistance to dress his lower extremities.  
Additionally, the VA spine examination revealed essentially 
the same medical findings as the joints examination, with 
the exception that it noted the veteran required assistance 
to adjust his lower extremities (as opposed to dress his 
lower extremities).  The VA spine examination included 
additional diagnoses of residual decreased range of motion 
of the left side of the neck secondary to gunshot wound, 
cervical and lumbar myositis, and lumbar spondylosis.

The last VA aid and attendance examination in June 2002 
reflects that the veteran came to the examination using 
public transportation (hired car).  He was not hospitalized 
or bedridden, and he enjoyed fairly good vision with 
corrective lenses.  He was able to attend to activities of 
daily living and needs of nature by himself and without 
assistance, was able to walk well albeit with a cane, and 
admitted to being able to walk 4 to 5 kilometers (2.5 to 3.1 
miles) even without the cane.  He drove a car and was able 
to leave his home at will.  During a typical day, he gets up 
at 5:00 a.m., and walks to the bathroom to attend the needs 
of nature, wash his mouth and face, replace his dentures and 
shave.  He then gets dressed and fixes himself a cup of 
coffee, a sandwich and other foods.  After breakfast, he 
drives to town (he lives in the countryside) to pick up the 
mail and buy the newspaper and food.  He also does household 
chores and courtyard chores, including cutting bananas and 
plantains with a machete/spade and washing his clothes.  He 
doesn't have lunch, but eats dinner at 5:00 p.m., which he 
fixes himself, and goes to bed around 8:00 or 9:00 p.m.

Lastly, the Board notes the veteran presented testimony in 
support of his claim during a September 1993 RO hearing.  
The hearing transcript is contained in the file and has been 
review by the Board.  He essentially contends that his 
disabilities are severe enough as to require aid and 
attendance of another.  He reports he lives alone, has 
arthritis of various joint with pain, and at times is 
difficult to complete his daily chores.

After a review of the evidence, the Board finds that, per 
the December 1992 VA visual examination and the December 
1992 and June 2002 VA aid and attendance examinations, the 
veteran is not blind or nearly blind.  Thus, the criteria 
for special monthly pension benefits under 38 C.F.R. § 
3.351(c)(1) (2002) based on impairment of vision are not 
met.  As well, the 1992 and 2002 VA aid and attendance 
examinations do not indicate that the appellant is 
hospitalized or a patient in a nursing home because of 
mental or physical incapacity.  Therefore, the Board finds 
that the criteria for special monthly pension benefits under 
38 C.F.R. 
§ 3.351(c)(2) (2002) are not met.

In addition, the evidence does not establish that the 
appellant has a factual need for the regular aid and 
attendance of another, pursuant to the criteria set forth in 
38 C.F.R. § 3.352(a) (2002).  It is clear from June 2002 VA 
aid and attendance examination that he is able to 
dress/undress himself and to keep himself ordinarily clean 
and presentable.  He does not require the use of prosthesis 
or orthopedic appliances, is able to fix his own meals and 
feed himself, and is able to attend the wants of nature by 
himself.  The medical evidence in the aggregate simply does 
not show that he is incapacitated, physically or mentally, 
requiring care or assistance on a regular basis to protect 
him from hazards or dangers incident to his daily 
environment.  As matter of fact, and by his own admission 
during the June 2002 VA aid and attendance examination, the 
veteran does household chores and courtyard chores, 
including cutting bananas and plantains with a machete/spade 
and washing his clothes.  As well, he is able to walk well, 
albeit with a cane, and admits to being able to walk 4 to 5 
kilometers (2.5 to 3.1 miles) even without the cane.  
Lastly, he is able to leave his house at will as he drives 
his car to town on a daily basis to get his mail, and buy 
the newspaper and food.

In summary, the evidence shows the veteran's disabilities do 
not render him unable to care for his daily personal needs 
without assistance from others and do not render him unable 
to protect himself from the hazards of daily living. 
Therefore, he does not qualify for increased pension 
benefits on the basis of having a regular need for aid and 
attendance.

Likewise, the evidence fails to establish that the veteran 
is entitled to special monthly pension benefits based on 
housebound status.  As noted above, the veteran does not 
have a single disability rated as 100 percent disabling.  
Indeed, his most significant disabilities are residuals of a 
gunshot wound injury to the neck, rated as 40 percent 
disabling; degenerative joint disease of the spine, rated as 
20 percent disabling; dry eye syndrome, rated as 20 percent 
disabling; and transurethral resection of the prostate, 
rated as 20 percent disabling.  Furthermore, as discussed 
previously, the evidence demonstrates that the veteran is 
able to leave his house at will and on a daily basis.  He is 
able to drive his car to town to get his mail, and buy the 
newspaper and food.  Thus, the evidence shows that he is not 
substantially confined to his house or immediate premises as 
a result of physical or mental disability.

For the foregoing reasons, the Board concludes that, while 
the appellant has disabilities of sufficient severity to 
prevent him from working, the disorders do not fulfill the 
requirements for special monthly pension benefits based on 
the need for regular aid and attendance or housebound 
status.  Accordingly, the appeal must be denied.



In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application in the instant case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).


ORDER

Special monthly pension based on a need for regular aid and 
attendance or housebound status is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

